UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-21865 Nakoma Mutual Funds (Exact name of registrant as specified in charter) 8040 Excelsior Drive, Suite 401 Madison, WI 53717 (Address of principal executive offices)(zip code) Daniel S. Pickett Nakoma Capital Management, LLC 8040 Excelsior Drive, Suite 401 Madison, WI 53717 (Name and address of agent for service) Registrant's telephone number, including area code: (608) 831-8814 Date of fiscal year end: May 31 Date of reporting period: May 31, 2011 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). NAKOMAMUTUAL FUNDS Annual Report May 31, 2011 Fund Adviser Nakoma Capital Management LLC [THIS PAGE INTENTIONALLY LEFT BLANK] TABLE OF CONTENTS Letter to Shareholders 1 Management Discussion and Analysis (Unaudited) 2 Performance (Unaudited) 6 Growth of a $10,000 Investment 6 Total Returns 7 Fees and Expense Example (Unaudited) 7 Summary of Investments—May 31, 2011 (Unaudited) 8 Schedule of Investments and Securities Sold Short—May 31, 2011 9 Financial Statements 11 Statement of Assets & Liabilities 11 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements—May 31, 2011 14 Additional Notes (Unaudited) 18 Report of Independent Registered Public Accounting Firm 19 Trustees and Officers (Unaudited) 20 Additional Information Back Cover This report contains the current opinions of the Fund’s investment adviser and should not be considered as investment advice or a recommendation of any particular security, strategy or investment product. Such opinions are subject to change without notice and securities described herein may no longer be included in, or may at any time be removed from, the Fund’s portfolio. This report is distributed for informational purposes only. Information contained herein has been obtained from sources believed to be reliable, but not guaranteed. Investors should consider the Fund’s investment objective, risks, and fees and expenses carefully before investing. For this and other important information, or to obtain a Fund prospectus, call 1-866-662-5662 and read the prospectus carefully before investing. (This document must be accompanied or preceded by a prospectus.) NAKOMA MUTUAL FUNDS LETTER TO SHAREHOLDERS Dear Shareholder: The Nakoma Absolute Return Fund (the “Fund”) declined -6.64% for the fiscal year ended May 31, 2011. During the same period, the S&P 500® Index returned 25.95% and the 10-year Treasury Note returned 4.83%. Fund performance in the second year following the financial crisis of 2008/2009 was disappointing. The year started well with stable Fund returns in a weak stock market as stimulative government fiscal policies expired. For a time it appeared underlying business fundamentals would drive stock performance rather than macro/political factors. However, new fiscal stimulus programs and more importantly Federal Reserve Board policy changes designed to encourage investor risk-taking led to a reversal of early gains as the Fund’s defensive positioning detracted from results. 2011 is beginning much like 2010 with weakening economic conditions as government policies mature. While the government may again come to the rescue, a heightened focus on government indebtedness decreases the likelihood of additional support and increases the potential for austerity measures. We expect this will result in a renewed emphasis on individual company results. We are confident that a return to a fundamentally driven market will provide a backdrop favorable for our stock selection process. We thank you for your support and look forward to working with you in the coming year. Dan Pickett Chief Investment Officer Nakoma Capital Management LLC 1 NAKOMA MUTUAL FUNDS MANAGEMENT DISCUSSION AND ANALYSIS (Unaudited) MARKET REVIEW The Fund’s fiscal year (June 2010 to May 2011) began in the throes of a declining market with a 5.23% decline in the S&P 500 Index to cap a double-digit decline in the second quarter of 2010. The 10-year Treasury yield retreated to below 3%. Economic reports, while mixed, were increasingly falling short of economists’ expectations. The U.S. dollar was depreciating as the government advocated stimulus while the Eurozone favored austerity. No sectors were immune to the decline with the concerns about global growth prospects. The market decline was quickly reversed in July as the sovereign debt concerns in Europe seemed to wane. Commodity prices surged excepting a 5% decline in gold. The economic data continued to send mixed messages. On the negative side, a precipitous and unexpected 12.5% drop in the Thomson Reuters/University of Michigan consumer sentiment survey summarized the disappointments reported in housing starts, retail and wholesale sales, durable orders and hourly earnings. Conversely, corporate profits were better than expected, industrial production was positive when it was expected to be negative, and jobs were being created in the private sector. As a harbinger of the declining influence of the U.S. on the world economy, China surpassed Japan to become the world’s second largest economy and the U.S. to become the largest energy user. Albeit a bumpy ride, the stock market performed well in the third quarter of 2010, attributable mostly to September's 8.92% upswing in the S&P 500 Index. Fears of a double-dip recession surfaced in August led by labor market woes. A surprising increase in the trade deficit signaled the downward revision in second quarter GDP growth from a projected unimpressive 2.4% annual rate to an even more tepid 1.6% rate. Housing reports were much weaker than expected, reinforcing the impression that significant housing-related stimulus initiatives failed. Regional purchasing manager reports signaled a contraction in manufacturing and several companies guided sales forecasts lower for the second half of the year. Anxieties over a double-dip recession were short lived; however, as the Federal Reserve Board (“Fed”) opened the door to additional quantitative easing and the polls indicated a likely Republican majority in the House of Representatives. The fourth quarter of 2010 was also remarkably strong with the S&P 500 Index advancing 10.75%. Economic data showed pockets of improvement as consumer spending grew. Investors discounted European financial distress triggered by problems with the Irish banks, while enthusiastically embracing the Fed announcement of another round of quantitative easing. Coupled with the realization of the anticipated power switch in the House of Representatives, investors seem to anticipate policymakers getting the economy back to full potential sooner rather than later. With a 5.90% return in the S&P 500 Index, the stock market in the first quarter of 2011 remained strong. The year began with economic data being more favorable than not. Employment statistics improved but skeptics noted that various methodological factors, rather than new jobs, were driving the results. Corporate profits were generally ahead of expectations. The exception was housing which remained on life support. Conflict in North Africa and the Middle East highlighted the risk to oil supplies contributing to a sharp increase in oil prices and a related spike in gasoline prices. At fiscal year-end, two-thirds through the second quarter of 2011, the stock market continued to press ahead with the S&P 500 Index adding almost another 2% to 2011 returns. However, concerns about Eurozone debt, the impending end to this leg of quantitative easing, chaos in the Middle East, and anxiety that job growth is not strong enough to fuel robust economic growth any time soon has many investors worried about the remainder of the year. FUND PERFORMANCE REVIEW The Fund’s performance during its latest fiscal year was clearly disappointing. A consistent defensive portfolio positioning in a market rewarding risk taking produced negative returns. Technology sector holdings were the largest gross exposure during the year and represented the worst performance. Losses from short positions in low quality stocks significantly outweighed gains from long holdings. During much of the year, the net exposure in Technology was balanced. Consumer stocks represented the largest net short exposure throughout the period and were also big losers. As in Technology, low quality outperformed high quality to the detriment of Fund performance. Long holdings were concentrated in more 2 NAKOMA MUTUAL FUNDS MANAGEMENT DISCUSSION AND ANALYSIS—continued defensive staples and high quality companies while shorts were positioned in more cyclical discretionary companies and high valuation stocks. The Materials sector holdings contributed positively to Fund results as returns to agriculture-related long holdings more than offset losses from short positions in industrial metals positions and other Industrial sector short holdings. The Telecommunications and Health Care sectors also contributed positively to Fund performance with long position returns exceeding short position returns. The net exposure in each sector was about balanced throughout the year. Our unwillingness to accept the prevailing view that massive government intervention and increased federal indebtedness was a cure for excessive speculation and private sector indebtedness again proved costly. As government stimulus programs wound down last year, stock prices started to decline consistent with our views. Expanded government programs arrested the decline and sent stock prices sharply higher as new tax cuts, higher federal deficits and Fed asset purchases encouraged speculation. Current trends seem to be repeating. This time it appears as though the government bailout option will not be available. We do not see evidence of real and sustainable economic improvement that warrants aggressively chasing the market here. Of course, Fed Chairman Bernanke or President Obama may yet find another rabbit in their respective hats. The “Current Outlook” section below outlines more specifically the factors influencing our current market view. INVESTMENT PROCESS REVIEW The Fund’s investment approach is comprised of three integrated processes: dynamic asset allocation, fundamental stock selection and risk management. With respect to dynamic asset allocation, we assess expectations for and trends in three categories of factors that we believe influence stock market returns: economic growth and corporate profits; interest rates and inflation expectations; and investor sentiment and stock market valuation. All else being equal, when the trends in these categories are better than expected, we will increase the Fund’s net exposure to the stock market and when trends in these categories are worse than expected, we will decrease the Fund’s net exposure to the stock market. Our fundamental stock selection process is designed to identify companies with the potential for positively or negatively surprising business results over a six- to eighteen-month time horizon. For each stock, we monitor key business drivers (e.g., macroeconomics, secular trends, industry dynamics and company specific events) that we believe will affect the underlying company’s business over the investment time horizon. We believe that when a company’s key drivers exceed expectations, the company’s share price can be expected to increase until investor expectations and actual company performance converge. Conversely, if a company’s results fall short of investors’ expectations, its share price may decrease until investor expectations converge with actual performance. Our analysis of each opportunity (long or short) considers the level of investor expectations in assessing the potential reward for a correct call versus the potential loss for an error. Therefore, the strategy is not short-term trading oriented. Rather, the strategy relies on our fundamental analysis of a company’s future business prospects. Our risk management process analyzes the sources of volatility in the portfolio (e.g., sector, capitalization, style, and interest rate sensitivity) in an effort to match Fund risk exposures with our overall market view and avoid unintended risk exposures. Additional risk management techniques are employed in a further effort to achieve our low volatility return objective. CURRENT OUTLOOK Economic Activity and Corporate Profits Government spending shifts from a tailwind to a headwind as stimulus programs are replaced by austerity measures. Arguably, the biggest driver of economic growth in the past two years has been debt-financed government spending (closely followed by aggressive monetary policy). In the calendar Q1 2011 release, the government reported a $571.7 billion increase in gross domestic product—a 3.96% increase from the prior year. During the same period, the total amount of federal debt outstanding increased $1.497 trillion. While government deficit spending can provide a temporary boost to the economy, sustained growth requires an increase in employment and productivity. Republicans interpreted their electoral success as a mandate to rein in government spending. By withholding approval of an increase in the U.S. debt limit until spending cuts are 3 NAKOMA MUTUAL FUNDS MANAGEMENT DISCUSSION AND ANALYSIS—continued identified, it is clear the political climate has changed from the spend-to-prosperity attitude of the prior two years. Much like 2010, as stimulus programs expire in 2011, economic growth is slowing. Unlike 2010, we do not expect either Congress or the Fed will be able to offer new supports to arrest the decline. European austerity measures and developing country fiscal tightening may limit weak dollar benefits. Global attention has focused on the financial crisis in Greece in recent months. In fact, there are several countries in Europe struggling with unwieldy debt balances and budget deficits. In the case of Eurozone countries, by treaty, austerity measures will be required as part of any bailout by the European Central Bank and International Monetary Fund (“IMF”). According to Citigroup, 9% of S&P 500 company direct sales are to Europe and at risk in the event of an austerity-driven slowdown. At the other end of the spectrum, many developing countries are tightening monetary and fiscal policies to combat a sharp rise in inflation. While only about 5% of S&P 500 company sales, decelerating growth in emerging markets may offset the benefits from improved competitiveness that accompany a weaker U.S. currency. Corporate profits expectations appear too high. Economic forecasts have declined in recent months as leading indicators confirm the waning influence of stimulus programs. The Blue Chip Economic Indicators survey shows a decline in 2011 real GDP forecasts from +3.1% in June 2010 to +2.6% in the latest survey. At the same time, inflation forecasts have risen. In June 2010, the survey projected a 1.7% increase in the Consumer Price Index (“CPI”) in 2011. By June 2011, the forecast increased to +3.0%. This should proxy for corporate cost trends. Despite the reduction in economic forecasts and the increase in inflation forecasts, analysts’ S&P 500 Index earnings forecasts increased about 4% over the same period. Profit margins are near prior cycle peaks and vulnerable to slowing sales, rising costs and a reversal in previously favorable corporate tax policies. Employment improvement is necessary to stimulate consumer spending. Improving monthly new jobs reports and decreasing weekly unemployment claims reversed in the first calendar quarter of this year. Some point to supply chain disruptions in the aftermath of the hurricane and tsunami in Japan or the tornadoes in the U.S. These economists expect a reacceleration in the second half of calendar 2011. However, indicators like the Economic Cycle Research Institute’s leading index signaled a slowdown even before these weather-related disasters. Time will tell, but it is clear that a pickup in consumer spending depends upon stronger job growth as stimulus benefits fade. Previous economic growth rates were magnified by an increase in household borrowing. From the early 1980s to its peak in 2007, household debt as a percent of disposable income more than doubled from about 60% to 135%. Since 2007, debt as a percent of income has only fallen to 120%. While banks may be more willing to lend, it is unlikely renewed borrowing will be a source of incremental consumer spending and economic growth until existing debt balances have been reduced further. Interest Rates and Inflation The yield curve remains stimulative–or not. Historically, a positively sloped yield curve anticipates a favorable economic outlook. However, the data supporting this view was collected in periods absent protracted quantitative easing. The Fed’s zero interest rate policy lessens the validity of the yield curve signal as the short-term interest rate does not accurately reflect market expectations. If we set the real interest rate at its lower bound of zero percent and add inflation to get an effective nominal rate, the yield curve picture changes. Assuming the CPI is a good proxy for inflation, the slope of the yield curve has fallen sharply and recently inverted. Commodity inflation may be on the wane. Rapid increases in commodity prices have been a significant contributor to the outbreak of violence in several developing countries in the Middle East and Northern Africa. In other more stable developing countries where food and energy costs also represent the dominant expense for most households, the rapid rise in commodity prices led to restrictive monetary policy. The cause of commodity price inflation is a source of much debate with some pointing to the Fed’s policy while others to supply and demand dynamics that are influenced by a myriad of factors. Recently, prices have begun to ease as the policy actions of the developing countries may be slowing economic growth and stabilizing inflation rates. In developed economies, slower economic growth means reduced demand, which lowers prices on the margin. Core inflation is likely to increase. For some time the Fed has pointed to benign core inflation, i.e., CPI excluding food and energy prices, to support their aggressive policies. After peaking near a 3% year-over-year change in 2007, the rate of core CPI growth declined to 0.6% in October 2010 while headline CPI ranged from a high above 5% to a low of -2%. Core inflation has been depressed in part by a steady decline in the shelter component, which represents 32% of the index 4 NAKOMA MUTUAL FUNDS MANAGEMENT DISCUSSION AND ANALYSIS—continued calculation as well as smaller components like apparel prices. Core CPI is now running 1.5% higher than a year ago as the shelter component started rising at the beginning of 2011 and apparel prices reversed. As core inflation approaches the Fed’s stated target of 1.75% - 2.00%, one important justification for aggressive monetary policy will be removed. Fed policy options are limited. The Fed encountered considerable criticism from domestic and international economists when it embarked on its second round of quantitative easing (“QE2”). The primary effect of the policy has been an increase in asset prices. Since the Jackson Hole meeting in August 2010 when Fed Chairman Bernanke revealed his strategy, the S&P 500 Index increased 24%, the Commodity Research Bureau’s index of commodity prices increased 27%, and oil increased 27%. Over the same period, the trade value of the U.S. dollar declined 10%. Rather than falling as intended by the Fed, interest rates rose with the ten-year Treasury note yield rising from 2.66% to 3.18%. The economy did improve slightly over the period with a 0.9% increase in employment, although recent reports suggest a reversal in trend may be underway. With little apparent effect, other than stimulating prices of risk assets, the consensus view is that no further expansion of the Fed balance sheet is likely in the near term. With the completion of the last purchases at the end of June 2011, there is risk that real interest rates move higher as U.S. funding requirements remain significant and an obvious replacement for the purchasing power of the Fed is not in evidence. Valuation and Investor Sentiment Volatility remains relatively low, but daily swings are wider. The implied volatility of S&P 500 Index options (the “VIX”), a forecast of near-term market volatility, has remained relatively low in recent months and much lower than in the sell-off last summer. At that time, the VIX spiked from around 15% to more than 40%. This year the VIX has ranged from around 15% to 30%, but the average remained below 20%. Intra-day and day-to-day volatility has increased though. In the past year, the intra-day high-low price swing has been greater than 1% nearly 80% of the time, while over the last ten years this occurred only about 60% of the time. Similarly, the market has moved up or down 1% on 38% of the trading days, while over the last ten years this occurred only 30% of the time. Technical indicators are mixed. Following the QE2 rally, the S&P 500 Index became somewhat extended earlier this year trading 15% above its 200-day moving average. The subsequent correction back to the moving average line relieved the overbought condition, but never produced an oversold buy signal. Technical indicators are most useful when at extremes and current readings offer no strong signal regarding forward market returns. Sentiment readings suggest growing pessimism. Measures tracking investor sentiment reflect a shift from extreme bullishness to moderate bearishness since the beginning of 2011. After bottoming in January near 21%, 40% of investors surveyed in the latest American Association of Individual Investors poll were bearish. Bullish sentiment in the same survey declined to 29% in June from 54% in January. Increasing pessimism is a contrary and bullish indicator. Valuation measures are mixed. As has been the case for some time, forward-looking valuation measures employing consensus earnings forecasts and recent historical multiples suggest stocks are undervalued. This is particularly true when compared with current bond yields. Using forward twelve-month forecasts from Thomson One Analytics, the forward P/E multiple for the S&P 500 Index is 13.2X producing an earnings yield of 7.6%. This compares with a current ten-year Treasury note yield of 3.18%. Alternative valuation techniques seeking to minimize the influences of the economic cycle by using longer averages of historical earnings suggest stocks are overvalued. Using the ten-year averaging methodology to normalize earnings produces a P/E multiple of 22X—below peak levels, but still significantly higher than the long-run average of about 16X. We believe the growing evidence that the economy is slowing supports use of the long-term cycle approach. Combining our neutral-to-negative view on the economy and interest rates with our neutral view on investor sentiment yields a cautious market view. CURRENT FUND EXPOSURES The Fund is currently balanced in most sectors reflecting our relatively defensive posture. The more economically sensitive Consumer Discretionary sector is net short with short positions in high valuation stocks partially hedged with long positions in retail turnaround opportunities. The more stable Consumer Staples sector is net long with food products long holdings partially hedged with a high valuation food retailer and a food processor. 5 NAKOMA MUTUAL FUNDS MANAGEMENT DISCUSSION AND ANALYSIS—continued Health Care sector holdings are net long with long positions in companies benefitting from merger synergies related to recent acquisitions partially offset by a short holding in a manufacturer of discretionary medical products. The total weight remains relatively low given continuing regulatory and legislative uncertainty. Government budget pressures and the significant contribution of health care obligations to continuing deficits suggest targeted reimbursement cuts are inevitable. The political nature of the process makes it difficult to identify likely winners and losers. Our lack of confidence in the sustainability of the economic recovery is reflected in neutral weights in the Industrials and Materials sectors. Select long holdings in Industrial companies where product or industry-specific supply/demand dynamics appear favorable are hedged with short positions in the sector ETF and companies selling at relatively high valuations. In Materials, short positions in industrial metals stocks are hedged with long positions in agriculture-related companies and a gold miner. The Technology sector remains a significant gross exposure in the Fund. The net exposure is neutral. Long positions continue to be held in companies with attractive new product cycles or selling at attractive valuations relative to current business trends. Short holdings favor more cyclical companies and high valuation stocks. PERFORMANCE (Unaudited) GROWTH OF A $10,000 INVESTMENT (1) For the period 12/18/2006 through 5/31/2011 This graph compares a $10,000 investment in the Fund with the performance of the S&P 500® Index and the 10-year Treasury Note. The Fund’s performance includes the reinvestment of all Fund distributions. The investment objective of the Fund is to seek absolute returns with low volatility independent of equity market conditions. As a low correlation alternative, the Fund is not designed to resemble the performance of either the S&P 500® Index or the 10-year Treasury Note. The composition of the Fund may vary significantly from these two benchmarks in many aspects, including the Fund’s use of short selling, its ability to use leverage, and its ability to invest in a broader universe of securities. The use of the S&P 500® Index and 10-year Treasury Note is merely intended to reflect traditional stock and bond strategies, so they should not be considered performance benchmarks of the Fund. 6 NAKOMA MUTUAL FUNDS PERFORMANCE—continued TOTAL RETURNS (1) For the periods ended 5/31/2011 Average Total Returns Fund S&P 10-Yr. 500® Index Treasury Note Since Operations -2.12% 0.82% 5.83% Commenced (12/18/2006) 1-year -6.64% 25.95% 4.83% Final Value of a $10,000 Investment Pursuant to an expense limitation agreement between Nakoma Capital Management LLC, the Fund’s investment adviser (the “Adviser”), and the Fund, the Adviser has agreed to waive its advisory fees and/or absorb Fund expenses at least through October 1, 2011, to limit the Fund’s total annual operating expenses (exclusive of dividend and interest expense on securities sold short) to 1.99% of the Fund’s average daily net assets, which has resulted in higher returns. Without these waivers, returns would have been lower. The performance data quoted represents past performance which is no guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original costs. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or on the redemption of a Fund share. You can obtain performance data current to the most recent month end (available within seven business days after the most recent month end) by calling 1-866-662-5662 or by visiting www.nakomafunds.com. Total Annual Fund Operating Expenses, as reported in the Fund’s prospectus dated September 24, 2010, were 2.64%. FEES AND EXPENSE EXAMPLE (Unaudited) Shareholders of the Fund incur two types of costs: (1) transaction costs and (2) operating costs, including management fees, dividend and interest expense on securities sold short, and other Fund expenses. The following Example is intended to help investors understand the operating costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the period December 1, 2010 through May 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses for the Fund. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Divide your account value by $1,000, then multiply that result by the number in the “Actual” line under the heading “Expenses Paid During Period Ended May 31, 2011” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund to the cost of investing in other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 NAKOMA MUTUAL FUNDS PERFORMANCE—continued Beginning Ending Account Expenses Paid Nakoma Absolute Return Fund Account Value Value Annualized During Period Ended (Dec. 1, 2010) (May 31, 2011) Expense Ratio (1) May 31, 2011(2) Actual $ $ % $ Hypothetical $ $ % $ (5% return before expenses) This ratio includes the dividend and interest expense from securities sold short. Pursuant to an expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb Fund expenses to ensure that the Fund’s total annual fund operating expenses (exclusive of dividend and interest expense on securities sold short) do not exceed 1.99% of the Fund’s average daily net assets through at least October 1, 2011. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 182/365 (to reflect the six-month period). Information shown reflects values using the expense ratios for the period December 1, 2010 through May 31, 2011. SUMMARY OF INVESTMENTS—May 31, 2011 (Unaudited) EQUITY HOLDINGS (% of Net Assets) * *Excludes net cash and short-term investments. 8 NAKOMA MUTUAL FUNDS SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT— May 31, 2011 COMMON STOCKS–45.2% Description Shares Value Consumer Discretionary–1.8% Specialty Retail–1.8% GameStop Corp., Class A (1) $ Consumer Staples–3.3% Food & Staples Retailing–1. 7% Safeway, Inc. Food Products–1.6% Sanderson Farms, Inc. Energy–3.9% Energy Equipment & Services–0.8% Diamond Offshore Drilling, Inc. Oil, Gas & Consumable Fuels–3.1% Comstock Resources, Inc. (1) Suncor Energy, Inc. Health Care–4.5% Life Sciences Tools & Services–4.5% Agilent Technologies, Inc. (1) Thermo Fisher Scientific, Inc. (1) Industrials–5.8% Air Freight & Logistics–1.4% United Parcel Service, Inc., Class B Machinery–2.4% Lindsay Corp. Manitowoc Co., Inc. Trading Companies & Distributors–2.0% GATX Corp. Information Technology–10.9% Computers & Peripherals–4.0% Apple, Inc. (1) NCR Corp. (1) Software–6.9% Adobe Systems, Inc. (1) Microsoft Corp. Take-Two Interactive Software, Inc. (1) Materials–9.6% Chemicals–5.7% Albemarle Corp. Monsanto Co. Potash Corp. of Saskatchewan, Inc. Metals & Mining–3.9% Allegheny Technologies, Inc. Newmont Mining Corp. Telecommunication Services–5.4% Diversified Telecommunication Services–5.4% CenturyLink, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $14,828,548) $ SHORT-TERM INVESTMENTS–165.4% UMB Bank Money Market Fiduciary, 0.010% (2)(3) $ Total Short-Term Investments (Cost $66,443,851) $ Total Investments–210.6% (Cost $81,272,399) $ Due to Broker for Cover of Securities Sold Short—(64.4)% ) Securities Sold Short—(44.0)% ) Liabilities in Excess of Other Assets–(2.2)% ) Total Net Assets–100.0% $ Non-income producing security. Variable rate security; the coupon rate represents the rate at May 31, 2011. As of the year ended May 31, 2011, cash value of $50,783,189 was held in a segregated account as collateral for securities sold short and amounts due to broker. Percentages indicated are based on net assets. The accompanying notes are an integral part of the financial statements. 9 NAKOMA MUTUAL FUNDS SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT— May 31, 2011—continued COMMON STOCKS SOLD SHORT–41.2% Description Shares Value Consumer Discretionary–8.7% Automobiles–1.3% General Motors Co. (1) $ Hotels, Restaurants & Leisure–2.6% MGM Resorts International (1) PF Chang’s China Bistro, Inc. Household Durables–0.8% Mohawk Industries, Inc. (1) Internet & Catalog Retail–2.0% NetFlix, Inc. (1) Specialty Retail–2.0% CarMax, Inc. (1) Urban Outfitters, Inc. (1) Consumer Staples–2.0% Food & Staples Retailing–1.2% Whole Foods Market, Inc. Food Products–0.8% Archer-Daniels-Midland Co. Energy–1.7% Oil, Gas & Consumable Fuels–1.7% CNOOC, Ltd. – ADR Health Care–1.4% Health Care Equipment & Supplies–1.4% Wright Medical Group, Inc. (1) Industrials–2.7% Aerospace & Defense–1.4% Precision Castparts Corp. Road & Rail–1.3% Werner Enterprises, Inc. Information Technology–9.7% Communications Equipment–2.0% Juniper Networks, Inc. (1) Research In Motion, Ltd. (1) Electronic Equipment & Instruments–3.2% AU Optronics Corp. – ADR (1) Garmin, Ltd. (1) LG Display Co., Ltd. - ADR Internet Software & Services–1.0% Equinix, Inc. (1) Semiconductors & Semiconductor Equipment–1.2% Fairchild Semiconductor International, Inc. (1) Software–2.3% Citrix Systems, Inc. (1) Salesforce.com, Inc. (1) Materials–10.4% Chemicals–1.2% CF Industries Holdings, Inc. Metals & Mining–7.9% Aluminum Corp. of China, Ltd. - ADR Carpenter Technology Corp. Cliffs Natural Resources, Inc. Rio Tinto PLC – ADR Southern Copper Corp. United States Steel Corp. Paper & Forest Products–1.3% Domtar Corp. Telecommunication Services–4.6% Diversified Telecommunication Services–2.6% AT&T, Inc. Wireless Telecommunication Services–2.0% Telephone & Data Systems, Inc. Total Common Stocks Sold Short (Proceeds $15,727,725) $ EXCHANGE-TRADED FUNDS SOLD SHORT–2.8% Industrial Select Sector SPDR Fund Oil Services Holders Trust Total Exchange-Traded Funds Sold Short (Proceeds $1,164,588) $ TOTAL SECURITIES SOLD SHORT (Proceeds $16,892,313) $ Non-income producing security. ADR – American Depositary Receipt PLC – Public Limited Company Percentages indicated are based on net assets. The accompanying notes are an integral part of the financial statements. 10 NAKOMA MUTUAL FUNDS FINANCIAL STATEMENTS NAKOMA ABSOLUTE RETURN FUND STATEMENT OF ASSETS & LIABILITIES May 31, 2011 Assets Investments, at value (cost $81,272,399) $ Receivable for fund shares sold Interest and dividends receivable Prepaid expenses Total assets $ Liabilities Securities sold short, at value (proceeds of $16,892,313) Due to broker for cover of securities sold short Payable for investments purchased Payable for fund shares redeemed Dividends payable on securities sold short Interest payable Payable to Adviser Accrued expenses and other liabilities Total liabilities $ Net Assets $ Net Assets Consist of Paid in capital $ Accumulated net realized loss on investments and securities sold short – net ) Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Net Assets $ Net Assets $ Shares outstanding (no par value, unlimited shares authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (NET ASSETS/SHARES OUTSTANDING) $ STATEMENT OF OPERATIONS For the Year Ended May 31, 2011 Investment Income Interest $ Dividends (net of withholding tax of $4,152) Total investment income $ Operating Expenses Investment advisory fees $ Transfer agent fees and expenses Fund administration and accounting fees Professional fees Federal and state registration fees Reports to shareholders Custody fees Trustees' fees and related expenses Other Total operating expenses $ Less fees waived and reimbursed by Adviser (see Note 4) ) Dividend expense on securities sold short Interest expense on securities sold short Net expenses $ Net Investment Loss $ ) Realized and Unrealized Gain (Loss) On Investments Net realized gain (loss) on: Investment securities Securities sold short ) Change in unrealized appreciation (depreciation) on: Investment securities ) Securities sold short Net Realized and Unrealized Loss on Investments $ ) Net Decrease in Net Assets Resulting From Operations $ ) The accompanying notes are an integral part of the financial statements. 11 NAKOMA MUTUAL FUNDS FINANCIAL STATEMENTS—continued NAKOMA ABSOLUTE RETURN FUND For the For the Year Ended Year Ended May 31, 2011 May 31, 2010 STATEMENTS OF CHANGES IN NET ASSETS Operations Net investment loss $ ) $ ) Net realized gain (loss) on: Investment securities Securities sold short ) ) Change in unrealized depreciation on investments and securities sold short ) ) Net decrease in net assets resulting from operations $ ) $ ) Capital Share Transactions Proceeds from shares sold Amounts paid for shares redeemed ) ) Net decrease in net assets resulting from capital share transactions $ ) $ ) Total Decrease in Net Assets $ ) $ ) Net Assets Beginning ofyear End ofyear $ $ Accumulated undistributed net investment income (loss) $
